Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 1 of 19




         EXHIBIT
            A
                                                                     Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 2 of 19


                                                                    EXHIBIT A




                                                                                                                            RELATIONSHIP
                                                                                                                            TO DECEDENT
                                                                                                             PLAINTIFF
                   DECEDENT                           PLAINTIFF                                                                                                 DECEDENT




                                             SUFFIX




                                                                                                              SUFFIX
      DECEDENT                DECEDENT                                 PLAINTIFF     PLAINTIFF LAST                                                                           DECEDENT
#                   MIDDLE                              FIRST                                                                                  SOLATIUM          PAIN AND
     FIRST NAME               LAST NAME                               MIDDLE NAME        NAME                                                                               ECONOMIC LOSS
                     NAME                               NAME                                                                                                    SUFFERING


1    William      F.          Abrahamson              Erik           A.              Abrahamson                          Child             $     8,500,000.00
2    William      F.          Abrahamson              Ann            Michele         Abrahamson                          Spouse            $    12,500,000.00
     Paul         Andrew      Acquaviva               Courtney       Lizabeth        Acquaviva on behalf                 Child
                                                                                     of minor child P.A.A.
 3                                                                                                                                         $     8,500,000.00
 4   Ignatius     Udo         Adanga                  Nene           Udo             Adanga                              Child             $     8,500,000.00
 5   Ignatius     Udo         Adanga                  Esang          Udo             Adanga                              Child             $     8,500,000.00
 6   Ignatius     Udo         Adanga                  Affiong                        Adanga                              Spouse            $    12,500,000.00
 7   Joseph                   Agnello                 Vincent        Joseph          Agnello                             Child             $     8,500,000.00
 8   Joseph                   Agnello                 VinnieCarla                    Agnello                             Spouse            $    12,500,000.00
 9   Joao         A.          Aguiar         Jr.      Joao           A.              Aguiar                  Sr.         Parent            $     8,500,000.00
10   Joao         A.          Aguiar         Jr.      Monique                        Bird                                Sibling           $     4,250,000.00
11   Calixto                  Anaya          Jr.      Marie          L.              Anaya                               Spouse            $    12,500,000.00
12   Calixto                  Anaya          Jr.      Kristina       Marie           Anaya                               Child             $     8,500,000.00
13   Joseph       John        Angelini       Jr.      Jennifer                       Angelini                            Child             $     8,500,000.00
14   Joseph       John        Angelini       Jr.      Donna                          Angelini                            Spouse            $    12,500,000.00
15   Japhet                   Aryee                   Anteh          John            Aryee                               Child             $     8,500,000.00
16   Japhet                   Aryee                   Teiko                          Aryee                               Child             $     8,500,000.00
17   Japhet                   Aryee                   Ayitey                         Aryee                               Child             $     8,500,000.00
18   Japhet                   Aryee                   Maria                          Aryee                               Spouse            $    12,500,000.00
19   Japhet                   Aryee                   Ayikaile                       Davy                                Child             $     8,500,000.00
20   Gerald       T.          Atwood                  Elaine         M.              Atwood (Estate of)                  Sibling           $     4,250,000.00
21   Tatyana                  Bakalinskaya            Marina                         Bakalinskaya                        Child             $     8,500,000.00
22   Tatyana                  Bakalinskaya            Anatoliy                       Bakalinskaya                        Spouse            $    12,500,000.00
23   Paul         Vincent     Barbaro                 Carol                          Barbaro (Estate of)                 Parent            $     8,500,000.00
24   Melissa      Rose        Barnes                  Alan           M.              Mennie                              Parent            $     8,500,000.00
25   Jane                     Beatty                  Robert         W.              Beatty                              Spouse            $    12,500,000.00
26   Manette      M.          Beckles                 Brandice                       Williams                            Child             $     8,500,000.00
27   Michael      E.          Beekman        Sr.      Michael        E.              Beekman                 Jr.         Child             $     8,500,000.00
28   Michael      E.          Beekman        Sr.      Theresa        N.              Beekman                             Child             $     8,500,000.00
29   Michael      E.          Beekman        Sr.      Theodora                       Beekman                             Spouse            $    12,500,000.00
30   Helen                    Belilovsky              Eugene                         Belilovsky                          Child             $     8,500,000.00
31   Helen                    Belilovsky              Boris                          Belilovsky                          Spouse            $    12,500,000.00
32   Denise       Lenore      Benedetto               Michael                        Giordano                            Sibling           $     4,250,000.00
33   Denise       Lenore      Benedetto               Dina           Marie           Morton                              Child             $     8,500,000.00
34   Denise       Lenore      Benedetto               Marina                         Paulie                              Child             $     8,500,000.00
35   Denise       Lenore      Benedetto               Rina                           Rabinowitz                          Sibling           $     4,250,000.00
36   Bryan        Craig       Bennett                 Ondina                         Bennett                             Parent            $     8,500,000.00
                                                             Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 3 of 19


37   Bryan         Craig      Bennett          Lillian       Maria           O'Malley                     Sibling   $    4,250,000.00
38   William       H.         Bernstein        Steven        A.              Bernstein                    Sibling   $    4,250,000.00
39   Joseph        John       Berry            Evelyn                        Berry                        Spouse    $   12,500,000.00
40   Timothy       D.         Betterly         Christopher   D.              Betterly                     Sibling   $    4,250,000.00
41   Timothy       D.         Betterly         Donald        A.              Betterly (Estate of)         Parent    $    8,500,000.00
42   Sean                     Booker           Denzel        Cameron         Booker                       Child     $    8,500,000.00
43   Sean                     Booker           Danielle      Marie           Booker                       Child     $    8,500,000.00
44   Sean                     Booker           Sean                          Booker                 Jr.   Child     $    8,500,000.00
45   Sean                     Booker           Sharon                        Booker                       Spouse    $   12,500,000.00
46   Canfield      D.         Boone            Jason                         Boone                        Child     $    8,500,000.00
47   Canfield      D.         Boone            Deanna        G.              Demotte                      Sibling   $    4,250,000.00
48   Carol         Marie      Bouchard         Hope          Louise          of)                          Parent    $    8,500,000.00
49   Kevin         Leah       Bowser           Pharr         Ayn             Bowser                       Child     $    8,500,000.00
50   Kevin         Leah       Bowser           Kevin         Lewis           Bowser                       Child     $    8,500,000.00
51   Francis       H.         Brennan          Barbara       H.              Brennan                      Spouse    $   12,500,000.00
52   Daniel        J.         Brethel          Carol         A.              Brethel                      Spouse    $   12,500,000.00
53   Daniel        J.         Brethel          Meghan        J.              Brethel                      Child     $    8,500,000.00
54   Bernard       Curtis     Brown        II Courtney                       Brown                        Sibling   $    4,250,000.00
55   Andrew        C.         Brunn            Sigalit                       Brunn                        Spouse    $   12,500,000.00
56   Brandon       J.         Buchanan         Kelsey        Coventry        Buchanan                     Sibling   $    4,250,000.00
57   Brandon       J.         Buchanan         Lindsay       S.              Buchanan                     Sibling   $    4,250,000.00
58   Gregory       Joseph     Buck             Catherine     Morrison        Buck                         Spouse    $   12,500,000.00
59   Matthew       J.         Burke            John          Joseph          Burke                  Jr.   Sibling   $    4,250,000.00
60   Matthew       J.         Burke            Paul          Kevin           Burke                        Sibling   $    4,250,000.00
61   Matthew       J.         Burke            Kevin         Michael         Burke                        Sibling   $    4,250,000.00
62   Matthew       J.         Burke            Terence       Patrick         Burke                        Sibling   $    4,250,000.00
63   Matthew       J.         Burke            Alicia        Ann             Fitzgerald                   Sibling   $    4,250,000.00
64   Charles       F.         Burlingame   III Bradley       M.              of)                          Sibling   $    4,250,000.00
65   Richard       M.         Caggiano         Michael       Albert          Caggiano                     Sibling   $    4,250,000.00
66   Richard       M.         Caggiano         Albert        E.              Caggiano               Jr.   Parent    $    8,500,000.00
67   John          B.         Cahill           Sharon                        Cahill                       Spouse    $   12,500,000.00
68   Stephen       J.         Cangialosi       Helen         Jeffrey         Cangialosi                   Parent    $    8,500,000.00
69   Stephen       J.         Cangialosi       Thomas        Jerome          Cangialosi                   Parent    $    8,500,000.00
70   Dennis        M.         Carey            Dennis        M.              Carey                  Jr.   Child     $    8,500,000.00
71   Dennis        M.         Carey            Jean                          Carey                        Spouse    $   12,500,000.00
72   Christoffer   Mikael     Carstanjen       Jan           Mikael          Carstanjen                   Sibling   $    4,250,000.00
73   Kathleen      Ann Hunt   Casey            Mary          Ann             Hunt (Estate of)             Parent    $    8,500,000.00
74   William       Joseph     Cashman          Margaret      Ann             Cashman (Estate of)          Spouse    $   12,500,000.00
75   Rosa          Marie      Chapa            Jose          Javier          Chapa (Estate of)            Spouse    $   12,500,000.00
76   Mark          L.         Charette         Lauren        Casey           Charette                     Child     $    8,500,000.00
77   Mark          L.         Charette         Andrew        Denton          Charette                     Child     $    8,500,000.00
78   Mark          L.         Charette         Jonathan      Hunter          Charette                     Child     $    8,500,000.00
79   Mark          L.         Charette         Cheryl        Ann             Desmarais                    Spouse    $   12,500,000.00
80   Stephen       Patrick    Cherry           Colton        Patrick         Cherry                       Child     $    8,500,000.00
81   Stephen       Patrick    Cherry           Brett         Scott           Cherry                       Child     $    8,500,000.00
82   Catherine     Ellen      Chirls           Sydney        Rose            Chirls                       Child     $    8,500,000.00
83   Wai           C.         Chung            Pui           Lin             Chung                        Parent    $    8,500,000.00
                                                               Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 4 of 19


 84   Wai        C.        Chung                 Ying          Kwan            Chung                       Parent    $    8,500,000.00
 85   Mark       J.        Colaio                Joseph                        Colaio-Coppola              Child     $    8,500,000.00
 86   Mark       J.        Colaio                Delaney                       Colaio-Coppola              Child     $    8,500,000.00
 87   Michel     Paris     Colbert               Raymond                       Colbert (Estate of)         Parent    $    8,500,000.00
 88   Robert     Joseph    Coll            II    Mary          Jean            Turanica                    Sibling   $    4,250,000.00
 89   Michael    L.        Collins               Mary          A.              Collins (Estate of)         Parent    $    8,500,000.00
 90   John       E.        Connolly        Jr.   Dawn          A.              Connolly                    Spouse    $   12,500,000.00
 91   John       E.        Connolly        Jr.   Dineen        Ann             Connolly                    Child     $    8,500,000.00
 92   John       E.        Connolly        Jr.   Patrick       Liam Craig      Connolly                    Child     $    8,500,000.00
 93   John       E.        Connolly        Jr.   John          Patrick         Connolly                    Child     $    8,500,000.00
 94   Kevin      P.        Connors               Christopher   Clifford        Connors (Estate of)         Child     $    8,500,000.00
 95   Dennis     Michael   Cook                  Sophia        Christine       Cook                        Child     $    8,500,000.00
 96   Dennis     Michael   Cook                  Lindsay       Judith          Cook                        Child     $    8,500,000.00
 97   Jeffrey    W.        Coombs                Mary          Christine       Coombs                      Spouse    $   12,500,000.00
 98   Jeffrey    W.        Coombs                Matthew                       Coombs                      Child     $    8,500,000.00
 99   Jeffrey    W.        Coombs                Meaghan                       Coombs                      Child     $    8,500,000.00
100   Jeffrey    W.        Coombs                Julia                         Coombs                      Child     $    8,500,000.00
101   Gerald     J.        Coppola               Alison        Joy             Coppola                     Child     $    8,500,000.00
102   Delores    M.        Costa                 Charles       P.              Costa                       Spouse    $   12,500,000.00
103   John       A.        Crisci                Michael       E.              Crisci                      Child     $    8,500,000.00
104   John       A.        Crisci                Raffaella     Rita            Crisci                      Spouse    $   12,500,000.00
105   John       A.        Crisci                Joseph                        Crisci                      Child     $    8,500,000.00
106   John       A.        Crisci                John                          Crisci                      Child     $    8,500,000.00
107   Kevin      Raymond   Crotty                Lori          Ann             Crotty                      Spouse    $   12,500,000.00
108   Thomas     G.        Crotty                Joanne        C.              Crotty                      Spouse    $   12,500,000.00
109   Thomas     G.        Crotty                Kenneth       Gerard          Crotty                      Sibling   $    4,250,000.00
110   Kevin      Raymond   Crotty                Sean          P.              Crotty                      Child     $    8,500,000.00
111   Kevin      Raymond   Crotty                Megan                         Crotty                      Child     $    8,500,000.00
112   John       R.        Crowe                 Pamela        M.              Crowe                       Spouse    $   12,500,000.00
113   Paul       Dario     Curioli               Paul          A.              Curioli                     Child     $    8,500,000.00
114   Vincent    Gerard    D'Amadeo              Vincent                       D'Amadeo                    Child     $    8,500,000.00
115   Vincent    Gerard    D'Amadeo              Jerry                         D'Amadeo                    Child     $    8,500,000.00
116   Vincent    Gerard    D'Amadeo              Frank                         D'Amadeo                    Child     $    8,500,000.00
117   Vincent    Gerard    D'Amadeo              Michael                       D'Amadeo                    Child     $    8,500,000.00
118   Vincent    Gerard    D'Amadeo              Raquel                        D'Amadeo                    Spouse    $   12,500,000.00
119   Thomas     A.        Damaskinos            Jennifer      Jeanne          Damaskinos                  Spouse    $   12,500,000.00
120   Thomas     A.        Damaskinos            Matthew       Paul            Damaskinos                  Child     $    8,500,000.00
121   Jeannine             Damiani-Jones         Shawn         M.              Jones                       Spouse    $   12,500,000.00
122   Clinton              Davis           Sr.   Priscilla     D.              Davis                       Child     $    8,500,000.00
123   Clinton              Davis           Sr.   Daphne        Rachell         Davis                       Spouse    $   12,500,000.00
124   Clinton              Davis           Sr.   Clinton                       Davis                 Jr.   Child     $    8,500,000.00
125   Ada        M.        Davis                 Phillip                       Davis (Estate of)           Sibling   $    4,250,000.00
126   James      D.        Debeuneure            Jalin         Danielle        Debeuneure                  Child     $    8,500,000.00
127   Anna       M.        DeBin                 Timothy                       DeBin                       Child     $    8,500,000.00
128   Anna       M.        DeBin                 George                        DeBin                       Spouse    $   12,500,000.00
129   Jason                DeFazio               Michele                       Pizzo                       Spouse    $   12,500,000.00
130   Vito       Joseph    DeLeo           Sr.   Vito          Joseph          DeLeo                 Jr.   Child     $    8,500,000.00
                                                            Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 5 of 19


131   Vito         Joseph    DeLeo      Sr. Kassidy         Louise          DeLeo                        Child     $    8,500,000.00
132   Vito         Joseph    DeLeo      Sr. Sally                           DeLeo                        Spouse    $   12,500,000.00
133   Martin       N.        DeMeo          Nicholas                        DeMeo                        Child     $    8,500,000.00
134   Martin       N.        DeMeo          Joan                            DeMeo                        Spouse    $   12,500,000.00
135   Martin       N.        DeMeo          Kristen                         Lima                         Child     $    8,500,000.00
136   John                   DiFato         John            Anthony         DiFato                       Child     $    8,500,000.00
137   John                   DiFato         Nicole          Kristine        DiFato                       Child     $    8,500,000.00
138   John                   DiFato         Anthony                         DiFato                       Child     $    8,500,000.00
139   Johnnie                Doctor     Jr. Andrea          Gale            Doctor                       Spouse    $   12,500,000.00
140   Neil         Matthew   Dollard        Helen           Ann             Dollard                      Parent    $    8,500,000.00
141   William      Howard    Donovan        Kelsey          Elizabeth       Donovan                      Child     $    8,500,000.00
142   William      Howard    Donovan        Megan           Lynn            Donovan                      Child     $    8,500,000.00
143   William      Howard    Donovan        Elaine          Marie           Donovan                      Spouse    $   12,500,000.00
144   William      Howard    Donovan        Brady                           Donovan                      Child     $    8,500,000.00
145   Jacqueline             Donovan        Michael                         Donovan                      Sibling   $    4,250,000.00
146   Joseph       Michael   Doyle          Camille                         Doyle (Estate of)            Parent    $    8,500,000.00

147   Joseph       Michael   Doyle            William       H.              Doyle, Sr. (Estate of)       Parent    $    8,500,000.00
148   Stephen      Patrick   Driscoll         Ann           Patricia        Driscoll                     Spouse    $   12,500,000.00
149   Stephen      Patrick   Driscoll         Barry         Patrick         Driscoll                     Child     $    8,500,000.00
150   Antoinette             Duger            Megan         Michelle        Duger                        Child     $    8,500,000.00
151   Antoinette             Duger            Raymond                       Duger                        Spouse    $   12,500,000.00
152   Jackie       Sayegh    Duggan           George                        Sayegh                 Jr.   Sibling   $    4,250,000.00
153   Jackie       Sayegh    Duggan           George        A.              Sayegh (Estate of)     Sr.   Parent    $    8,500,000.00
154   Sareve                 Dukat            Joel          Gary            Shapiro                      Spouse    $   12,500,000.00
155   Martin                 Egan       Jr.   Kerry         Ann             Egan                         Child     $    8,500,000.00
156   Bridget      Ann       Esposito         Michael                       Esposito                     Spouse    $   12,500,000.00
157   Jamie        Lynn      Fallon           Patricia      A.              Fallon                       Parent    $    8,500,000.00
158   Joseph                 Farrelly         Devin                         Farrelly                     Child     $    8,500,000.00
159   Joseph                 Farrelly         Ryan                          Farrelly                     Child     $    8,500,000.00
160   William      M.        Feehan           John          Desmond         Feehan                       Child     $    8,500,000.00
161   Edward       Thomas    Fergus     Jr.   Thomas        William         Fergus                       Child     $    8,500,000.00
162   David        Francis   Ferrugio         Rosanna       M.              Ferrugio                     Spouse    $   12,500,000.00
163   Louis        V.        Fersini    Jr.   Katelyn       Elizabeth       Fersini                      Child     $    8,500,000.00
164   Louis        V.        Fersini    Jr.   Thomas        Jeffrey         Fersini                      Child     $    8,500,000.00
165   Louis        V.        Fersini    Jr.   Cathy         Lynn            Fersini                      Spouse    $   12,500,000.00
166   Louis        V.        Fersini    Jr.   Christopher   Michael         Fersini                      Child     $    8,500,000.00
167   Louis        V.        Fersini    Jr.   Brian         Tyler           Fersini                      Child     $    8,500,000.00
168   Kristen      Nicole    Fiedel           Craig                         Fiedel                       Sibling   $    4,250,000.00
169   John         R.        Fischer          Jean          C.              Fischer                      Spouse    $   12,500,000.00
170   John         R.        Fischer          John          Corley          Fischer                      Child     $    8,500,000.00
171   John         R.        Fischer          Timothy       Rudolph         Fischer                      Child     $    8,500,000.00
172   John         R.        Fischer          Laura         Jean            Nemeth                       Child     $    8,500,000.00
173   Thomas       J.        Fisher           Sarah         Mary            Fisher                       Child     $    8,500,000.00
174   Thomas       J.        Fisher           Susan         M.              Fisher                       Spouse    $   12,500,000.00
175   Lucy                   Fishman          Bertha        Mary            Bracken-Gennaro              Sibling   $    4,250,000.00
176   Lucy                   Fishman          Jason         Robert          Springer                     Child     $    8,500,000.00
                                                             Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 6 of 19


177   Lucy                    Fishman           Eugene       Robert          Springer                      Spouse    $   12,500,000.00
178   Ryan        D.          Fitzgerald        Elizabeth                    Parks                         Sibling   $    4,250,000.00
179   Ryan        D.          Fitzgerald        Caroline                     Parks                         Sibling   $    4,250,000.00
180   Salvatore   A.          Fiumefreddo       Joan                         Fiumefreddo                   Spouse    $   12,500,000.00
181   Michael     N.          Fodor             Michael      Thomas          Fodor                         Child     $    8,500,000.00
182   Chih        Min         Foo               Samantha     Lee             Foo                           Child     $    8,500,000.00
183   Chih        Min         Foo               Jason        Lee             Foo                           Child     $    8,500,000.00
184   Chih        Min         Foo               Mary         Lou             Lee                           Spouse    $   12,500,000.00
185   Clement                 Fumando           Catherine    Ann             Marotte                       Sibling   $    4,250,000.00
186   Clement                 Fumando           Katherine    Marie           Fumando                       Spouse    $   12,500,000.00
187   Paul        James       Furmato           Paul         James           Furmato                 Jr.   Child     $    8,500,000.00
188   Paul        James       Furmato           Stephanie    Leigh           Kernasovic                    Child     $    8,500,000.00
189   Paul        James       Furmato           Cynthia      Anne            Velardi                       Spouse    $   12,500,000.00
190   Paul        James       Furmato           Theresa                      Velardi                       Child     $    8,500,000.00
191   Karleton    D.          Fyfe              Haven        A.              Fyfe-Kiernan                  Spouse    $   12,500,000.00
      Karleton    D.          Fyfe              Haven        A.              Fyfe-Kiernan on               Child
                                                                             behalf of minor child
192                                                                          P.D.F-K.                                $    8,500,000.00
193   Pamela      Lee         Gaff              Kevin        Richard         Gaff                          Spouse    $   12,500,000.00
194   Claude      Michael     Gann              Robin        Marie           Wade                          Spouse    $   12,500,000.00
195   Jeffrey     B.          Gardner           Amy                          Kassan                        Sibling   $    4,250,000.00
196   Harvey      Joseph      Gardner       III Judith       Ann             Torea                         Parent    $    8,500,000.00
197   Rocco       Nino        Gargano           Antonia                      Gargano                       Parent    $    8,500,000.00
198   Donald      R.          Gavagan       Jr. Donald       Richard         Gavagan                 III   Child     $    8,500,000.00
199   Donald      R.          Gavagan       Jr. Jacqueline   S.              Gavagan                       Spouse    $   12,500,000.00
200   Donald      R.          Gavagan       Jr. Lara         Suzanne         Gavagan                       Child     $    8,500,000.00
                                                                             Gavagan, on behlaf of
201   Donald      R.          Gavagan       Jr. Jacqueline   S.              minor child C.L.G.            Child     $    8,500,000.00
202   Peter       A.          Gay           Sr. Linda        Rose            Gay                           Spouse    $   12,500,000.00
203   Vincent     F.          Giammona          Theresa                      Giammona                      Spouse    $   12,500,000.00
204   Mark        Y.          Gilles            Gisele                       Jean-Gilles (Estate of)       Parent    $    8,500,000.00
205   Rodney      C.          Gillis            Ronald       C.              Gillis                        Sibling   $    4,250,000.00
206   John        F.          Ginley            April        Grace           Ginley                        Spouse    $   12,500,000.00
207   Martin                  Giovinazzo        Andrew       Dominick        Giovinazzo                    Child     $    8,500,000.00
208   Martin                  Giovinazzo        Theresa      Jean            Giovinazzo                    Child     $    8,500,000.00
209   Martin                  Giovinazzo        Ashley       Marie           Giovinazzo                    Child     $    8,500,000.00
210   Martin                  Giovinazzo        Dorothy                      Giovinazzo                    Spouse    $   12,500,000.00
211   Mon                     Gjonbalaj         Hanifa                       Djonbalic                     Spouse    $   12,500,000.00
212   Mon                     Gjonbalaj         Bekim                        Gjonbalaj                     Child     $    8,500,000.00
213   Mon                     Gjonbalaj         Selim                        Gjonbalaj                     Child     $    8,500,000.00
214   Mon                     Gjonbalaj         Shkurta                      Nikaj                         Child     $    8,500,000.00
215   Dianne                  Gladstone         Herbert                      Gladstone                     Spouse    $   12,500,000.00
216   Keith       Alexander   Glascoe           Owen         Alexander       Glascoe                       Child     $    8,500,000.00
217   Keith       Alexander   Glascoe           Nolan        Sebastian       Glascoe                       Child     $    8,500,000.00
      Keith       Alexander   Glascoe           Veronica     Andrea          Squef on behalf of            Child
218                                                                          minor child K.A.G.                      $    8,500,000.00
219 Steven        L.          Glick             Mari         Glick           Stuart                        Spouse    $   12,500,000.00
                                                             Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 7 of 19


220   Jeffrey               Goldflam           Ashley        Goldflam        Bisman                Child     $    8,500,000.00
221   Jeffrey               Goldflam           Joshua        Garett          Goldflam              Child     $    8,500,000.00
222   Jeffrey               Goldflam           Rise          Holly           Goldflam              Spouse    $   12,500,000.00
223   David      Martin     Graifman           Gary          S.              Graifman              Sibling   $    4,250,000.00
224   Lauren     C.         Grandcolas         Jack          Andrew          Grandcolas            Spouse    $   12,500,000.00
225   Ian        J.         Gray               Ana           M.              Raley                 Spouse    $   12,500,000.00
226   Wade       Brian      Green              Danielle      Tiffany         Green                 Child     $    8,500,000.00
227   Joseph                Grzelak            Christine     Marie           Galard                Sibling   $    4,250,000.00
228   Joseph                Grzelak            Debra         Ann             Lauro                 Child     $    8,500,000.00
229   Joseph                Grzelak            Kristie       Lynn            Perrotta              Child     $    8,500,000.00
230   Barbara               Guzzardo           Anthony       Domiano         Guzzardo        Sr.   Spouse    $   12,500,000.00
231   David                 Halderman          Steve                         Halderman             Sibling   $    4,250,000.00
232   David                 Halderman          Michael                       Halderman             Sibling   $    4,250,000.00
233   David                 Halderman          Christine                     Olsen                 Sibling   $    4,250,000.00
234   Robert     John       Halligan           Trevor        Andrew          Halligan              Child     $    8,500,000.00
235   Robert     John       Halligan           Jeraldine                     Halligan              Spouse    $   12,500,000.00
236   Robert     John       Halligan           Lara                          Stacey                Child     $    8,500,000.00
237   Robert                Hamilton           Christine     Mary            Hamilton              Child     $    8,500,000.00
238   Robert                Hamilton           Robert        William         Hamilton        Jr.   Child     $    8,500,000.00
239   Robert                Hamilton           Elizabeth                     Hamilton              Spouse    $   12,500,000.00
240   Dana       Rey        Hannon             Gaye                          Hannon                Parent    $    8,500,000.00
241   Sue        Ju         Hanson             John          Hynsool         Kim                   Sibling   $    4,250,000.00
242   Daniel     Edward     Harlin             Christopher   Edward          Harlin                Child     $    8,500,000.00
243   Daniel     Edward     Harlin             Katherine     Marie           Harlin                Child     $    8,500,000.00
244   Daniel     Edward     Harlin             Brian         Thomas          Harlin                Child     $    8,500,000.00
245   Aisha      Ann        Harris             Marcus        J.              Harris                Sibling   $    4,250,000.00
246   Michael               Haub               Michael       A.              Haub                  Child     $    8,500,000.00
247   Michael               Haub               Erika         Ann             Haub                  Spouse    $   12,500,000.00
248   Michael               Haub               Kiersten      E.              Haub                  Child     $    8,500,000.00
249   Charles    F.X.       Heeran             Annemarie                     D'Emic                Sibling   $    4,250,000.00
250   Charles    F.X.       Heeran             Sean          Bernard         Heeran                Sibling   $    4,250,000.00
251   Charles    F.X.       Heeran             William       Daniel Kevin    Heeran                Sibling   $    4,250,000.00
252   Charles    F.X.       Heeran             Bernadette                    McCann                Sibling   $    4,250,000.00
253   Michele    M.         Heidenberger       Alison        Mary            Coffey                Child     $    8,500,000.00
254   Michele    M.         Heidenberger       Thomas        P.              Heidenberger          Spouse    $   12,500,000.00
255   Edward     R.         Hennessy       Jr. Melanie       Wolcott         Salisbury             Spouse    $   12,500,000.00
256   Mary                  Herencia           Joseph                        Herencia              Child     $    8,500,000.00
257   Mary                  Herencia           Julio                         Herencia              Child     $    8,500,000.00
258   Claribel              Hernandez          Eslyn         J.              Hernandez       Jr.   Child     $    8,500,000.00
259   Claribel              Hernandez          Stephanie     Marie           Hernandez             Child     $    8,500,000.00
260   Thomas     J.         Hetzel             Amanda        Christina       Hetzel                Child     $    8,500,000.00
261   Thomas     J.         Hetzel             Diana                         Hetzel                Spouse    $   12,500,000.00
262   James      J.         Hobin              Sean          Michael         Hobin                 Child     $    8,500,000.00
263   Ronald     George     Hoerner            Barbara       Ann             Hoerner               Spouse    $   12,500,000.00
264   Patrick    Aloysius   Hoey               Eileen        T.              Hoey                  Spouse    $   12,500,000.00
265   Patrick    Aloysius   Hoey               Robert        Timothy         Hoey                  Child     $    8,500,000.00
266   John                  Hofer              Alicia        Marie           Hofer                 Child     $    8,500,000.00
                                                               Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 8 of 19


267   Thomas      Warren        Hohlweck     Jr. Robin         Anne            Hohlweck                  Child     $    8,500,000.00
268   Elizabeth                 Holmes           Vivian                        Byas                      Sibling   $    4,250,000.00
269   Elizabeth                 Holmes           Doris                         Holmes                    Sibling   $    4,250,000.00
270   Elizabeth                 Holmes           Louise                        Ellerbe                   Sibling   $    4,250,000.00
271   James       P.            Hopper           Lauren        M.              Cuttone                   Child     $    8,500,000.00
272   James       P.            Hopper           Rita                          Hopper                    Spouse    $   12,500,000.00
273   Michael     Joseph        Horn             Mary          A.              Horn                      Parent    $    8,500,000.00
274   Michael     Joseph        Horn             Charles       H.              Horn                      Parent    $    8,500,000.00
275   Matthew     D.            Horning          Dana          Horning         Crepeau                   Sibling   $    4,250,000.00
276   Uhuru       Gonja         Houston          Sonya         M.              Houston                   Spouse    $   12,500,000.00
277   Uhuru       Gonja         Houston          Hannah                        Houston                   Child     $    8,500,000.00
278   Uhuru       Gonja         Houston          Hasani                        Houston                   Child     $    8,500,000.00
279   Angela      Marie         Houtz            Angela        Marie           Houtz (Estate of)         ESTATE                        $   2,000,000.00   $   11,442,665.00
280   Stephen     J.            Huczko       Jr. Katelyn       Ann             Huczko                    Child     $    8,500,000.00
281   Stephen                   Huczko       Jr. Liam          James           Huczko                    Child     $    8,500,000.00
282   Stephen                   Huczko       Jr. Aidan         Patrick         Huczko                    Child     $    8,500,000.00
283   Stephen                   Huczko       Jr. Cullen                        Huczko                    Child     $    8,500,000.00
284   Stephen                   Huczko       Jr. Kathleen      C.              McGuire                   Spouse    $   12,500,000.00
285   Thomas      F.            Hughes       Jr. Patrick       Thomas          Hughes                    Child     $    8,500,000.00
286   Thomas      F.            Hughes       Jr. Rosanne                       Hughes                    Spouse    $   12,500,000.00
287   Thomas      F.            Hughes       Jr. Ashley        Rose            Reid                      Child     $    8,500,000.00
288   Susan                     Huie             Tennyson                      Huie                      Parent    $    8,500,000.00
289   William     Christopher   Hunt             Emma          Kathryn         Hunt                      Child     $    8,500,000.00
290   William     Christopher   Hunt             Jennifer      Woodward        Hunt                      Spouse    $   12,500,000.00
291   Joseph      A.            Ianelli          Jennifer                      Thompson                  Sibling   $    4,250,000.00
292   Zuhtu                     Ibis             Mert                          Ibis                      Child     $    8,500,000.00
293   Michael     Patrick       Iken             Monica                        Iken                      Spouse    $   12,500,000.00
294   Jason       Kyle          Jacobs           Zoe           Alexa           Jacobs                    Child     $    8,500,000.00
295   Joseph                    Jenkins      Jr. Aline         L.              Kanney-Jenkins            Parent    $    8,500,000.00
296   Dennis      Michael       Johnson          Richard       Allen           Johnson                   Sibling   $    4,250,000.00
297   Dennis      Michael       Johnson          Joyce         Linda           Johnson                   Spouse    $   12,500,000.00
298   Dennis      Michael       Johnson          Dawn          Marie           Johnson                   Child     $    8,500,000.00
299   Charles     Edward        Jones            Mary          J.              Jones                     Spouse    $   12,500,000.00
300   Anthony                   Jovic            Sentija                       Jovic                     Spouse    $   12,500,000.00
301   Angel       L.            Juarbe       Jr. Angel         L.              Juarbe              Sr.   Parent    $    8,500,000.00
302   Richard     M.            Keane            Judith        Ann             Keane                     Spouse    $   12,500,000.00
303   Edward      T.            Keane            Barbara       E.              Keane                     Spouse    $   12,500,000.00
304   Richard     M.            Keane            Mary          Denise          Lum                       Sibling   $    4,250,000.00
305   Ronald      T.            Kerwin           Colleen       Elizabeth       Kerwin                    Child     $    8,500,000.00
306   Ronald      T.            Kerwin           Dianne        P.              Kerwin                    Spouse    $   12,500,000.00
307   Ronald      T.            Kerwin           Ryan          Thomas          Kerwin                    Child     $    8,500,000.00
308   Ronald      T.            Kerwin           Keith         Walter          Kerwin                    Child     $    8,500,000.00
309   Howard      L.            Kestenbaum       Granvilette   W.              Kestenbaum                Spouse    $   12,500,000.00
310   Ruth        Ellen         Ketler           Richard       Keith           Ketler                    Sibling   $    4,250,000.00
311   Sarah                     Khan             Nazam                         Khan                      Spouse    $   12,500,000.00
312   Brian       Kevin         Kinney           Norman        P.              Kinney                    Parent    $    8,500,000.00
313   Brian       Kevin         Kinney           Darlene       Therese         Kinney                    Parent    $    8,500,000.00
                                                               Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 9 of 19


314   Kenneth    B.          Kumpel              Nancy                         Kumpel                     Spouse    $   12,500,000.00
315   Thomas     J.          Kuveikis            James                         Kuveikis                   Sibling   $    4,250,000.00
316   Kathryn                Laborie             Eric                          Laborie                    Spouse    $   12,500,000.00
317   Neil       Kwong-Wah   Lai                 Jay           Wei             Lai                        Child     $    8,500,000.00
318   Neil       Kwong-Wah   Lai                 Jean          Ya              Lai                        Child     $    8,500,000.00
319   Neil       Kwong-Wah   Lai                 Hui           Fen             Pan                        Spouse    $   12,500,000.00
320   Franco                 Lalama              Linda                         Lalama                     Spouse    $   12,500,000.00
321   Franco                 Lalama              Katherine                     Pereira                    Child     $    8,500,000.00
322   Chow       Kwan        Lam                 Fongpein      L.              Chan                       Sibling   $    4,250,000.00
323   Chow       Kwan        Lam                 Chow          Leing           Lam                        Sibling   $    4,250,000.00
324   Chow       Kwan        Lam                 Alexander     Zhang           Lam                        Child     $    8,500,000.00
325   Chow       Kwan        Lam                 Benjamin      Zhang           Lam                        Child     $    8,500,000.00
326   Chow       Kwan        Lam                 Amy           Zhang           Lam                        Spouse    $   12,500,000.00
327   Brendan    Mark        Lang                Sandra                        Pangborn                   Spouse    $   12,500,000.00
328   Michele                Lanza               Nicholas      Joshua          Lanza                      Child     $    8,500,000.00
329   Scott                  Larsen              Scott         Brian           Larsen                     Child     $    8,500,000.00
330   Scott                  Larsen              Brenda                        Larsen                     Child     $    8,500,000.00
331   Scott                  Larsen              Marisa                        Larsen                     Child     $    8,500,000.00
332   Scott                  Larsen              Carolann                      Larsen                     Spouse    $   12,500,000.00
                                                                               Larsen, on behalf of
333   Scott                  Larsen              Carolann                      minor child A.L.           Child     $    8,500,000.00
334   Gary       E.          Lasko               Elise         A.              Lasko                      Child     $    8,500,000.00
335   Paul                   Laszczynski         Amy                           Laszczynski                Child     $    8,500,000.00
336   Charles    Augustus    Laurencin           Barbara       Ann             Laurencin                  Spouse    $   12,500,000.00
337   Charles    Augustus    Laurencin           Francine      Michelle        Roman                      Child     $    8,500,000.00
338   Jeannine               LaVerde             Christopher   Robert          Sodano                     Child     $    8,500,000.00
339   Robert     A.          Lawrence      Jr.   Robert        Appleton        Lawrence             III   Child     $    8,500,000.00
340   Robert     A.          Lawrence      Jr.   Walter        Edward          Lawrence                   Sibling   $    4,250,000.00
341   Robert     A.          Lawrence      Jr.   Robert        A.              Lawrence (Estate of) Sr.   Parent    $    8,500,000.00
342   Robert     A.          Lawrence      Jr.   Eileen                        Lawrence (Estate of)       Parent    $    8,500,000.00
343   Joseph                 Leavey              Brian                         Leavey                     Child     $    8,500,000.00
344   Joseph                 Leavey              Caitlin                       Leavey                     Child     $    8,500,000.00
345   Joseph                 Leavey              Carole                        Leavey                     Spouse    $   12,500,000.00
346   David      S.          Lee                 Angela        F.              Lee                        Spouse    $   12,500,000.00
                                                                               Lee, on behalf of
347 Daniel       John        Lee                 Kellie                        minor child A.D.L.         Child     $    8,500,000.00
                                                                               Lee, on behalf of
348   David      S.          Lee                 Angela                        minor child R.D.L.         Child     $    8,500,000.00
349   Daniel                 Lewin               Michael       Noah            Lewin                      Sibling   $    4,250,000.00
350   Craig      Damian      Lilore              Caroline                      Lilore                     Spouse    $   12,500,000.00
351   Wei        Rong        Lin                 Se            Jua             Au                         Spouse    $   12,500,000.00
352   Wei        Rong        Lin                 Katherine     Xue Xiao        Lin                        Child     $    8,500,000.00
353   Wei        Rong        Lin                 Karoline      Yu Zheng        Lin                        Child     $    8,500,000.00
354   Ming-Hao               Liu                 Allen         H.              Liu                        Child     $    8,500,000.00
355   Ming-Hao               Liu                 Austin        H.              Liu                        Child     $    8,500,000.00
356   Ming-Hao               Liu                 Jiun-Min      H.              Liu                        Spouse    $   12,500,000.00
357   Stephen    V.          Long                Cynthia                       Long                       Sibling   $    4,250,000.00
                                                                 Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 10 of 19


358   Laura         M.        Longing              Margaret       Anne           Pettus                      Sibling   $    4,250,000.00
359   Lee           Charles   Ludwig               Michelle                      Ludwig                      Spouse    $   12,500,000.00
360   Christopher   Edmund    Lunder               Robert         J.             Lunder                      Sibling   $    4,250,000.00
361   Michael       Francis   Lynch                Kevin          Thomas         Lynch                       Sibling   $    4,250,000.00
362   Michael       Francis   Lynch                Kathleen       Veronica       Lynch                       Parent    $    8,500,000.00
363   Michael       Francis   Lynch                Paul           T.             Lynch (Estate of)           Sibling   $    4,250,000.00
364   Patrick       John      Lyons                Sean                          Lyons                 Sr.   Sibling   $    4,250,000.00
365   Richard       B.        Madden               Mark           Loomis         Madden                      Sibling   $    4,250,000.00
366   Richard       B.        Madden               Robert         Twining        Madden (Estate of)    Sr.   Parent    $    8,500,000.00
367   Joseph                  Maffeo               Christopher    Joseph         Maffeo                      Child     $    8,500,000.00
368   Joseph                  Maffeo               Linda          L.             Maffeo-Melloy               Spouse    $   12,500,000.00
369   Alfred        Russell   Maler                Michael        Alfred         Maler                 Jr.   Sibling   $    4,250,000.00
370   Alfred        Russell   Maler          A.    Michael                       Maler (Estate of)     Sr.   Parent    $    8,500,000.00
371   Christian     H.        Maltby               Jane           Bernholz       Maltby                      Spouse    $   12,500,000.00
372   Joseph                  Mangano              Lisa                          Mahon                       Child     $    8,500,000.00
373   Joseph                  Mangano              Michael                       Mangano                     Child     $    8,500,000.00
374   Joseph                  Mangano              Kathleen                      Mangano                     Spouse    $   12,500,000.00
375   Kenneth                 Marino               Tyler          Kenneth        Marino                      Child     $    8,500,000.00
376   Kenneth                 Marino               Katrina        Margit         Marino                      Spouse    $   12,500,000.00
377   Kenneth                 Marino               Kristin        Marie          Marino                      Child     $    8,500,000.00
378   Kevin         D.        Marlo                Christine      Marie          Marlo-Triemstra             Sibling   $    4,250,000.00
379   Jose          Angel     Martinez       Jr.   Christopher    Michael        Martinez                    Child     $    8,500,000.00
380   Jose          Angel     Martinez       Jr.   Aida                          Martinez                    Spouse    $   12,500,000.00
381   Anne          Marie     Martino-Cramer       Mildred                       Martino (Estate of)         Parent    $    8,500,000.00
382   Joseph                  Mathai               Michelle                      Mathai                      Child     $    8,500,000.00
383   Joseph                  Mathai               Teresa                        Mathai                      Spouse    $   12,500,000.00
384   Charles       W.        Mathers              Margaret       Louisa         Mathers                     Spouse    $   12,500,000.00
385   Thomas        J.        McCann               Anne           Marie          McCann                      Spouse    $   12,500,000.00
386   Thomas        J.        McCann               Sean           Thomas         McCann                      Child     $    8,500,000.00
387   Thomas        J.        McCann               Courtney       Erin           Sosna                       Child     $    8,500,000.00
388   Kevin         Michael   McCarthy             Maureen        Rose           Baumgartel                  Sibling   $    4,250,000.00
389   Kevin         Michael   McCarthy             Stephanie      Marie          McCarthy                    Child     $    8,500,000.00
390   Kevin         Michael   McCarthy             Andrew         Michael        McCarthy                    Child     $    8,500,000.00
391   Kevin         Michael   McCarthy             Debra          Diane          Menich                      Spouse    $   12,500,000.00
392   Kevin         Michael   McCarthy             MaryEllen      McCarthy       Rice                        Sibling   $    4,250,000.00
393   Kevin         Michael   McCarthy             Karen          Ann            Toomey                      Sibling   $    4,250,000.00
394   Tonyell       F.        McDay                Cynthia        E.             McDay (Estate of)           Parent    $    8,500,000.00
395   Joseph        Paul      McDonald             Kathleen       E.             McDonald                    Child     $    8,500,000.00
396   Joseph        Paul      McDonald             Denise                        McDonald                    Spouse    $   12,500,000.00
397   Brian         G.        McDonnell            Margaret       A.             McDonnell                   Spouse    $   12,500,000.00
398   Brian         G.        McDonnell            Katharine      Ann            McDonnell                   Child     $    8,500,000.00
399   William       J.        McGovern             Kathleen       McGovern       DeCasper                    Sibling   $    4,250,000.00
400   William       J.        McGovern             Mary           Sue            McGovern                    Spouse    $   12,500,000.00
401   William       J.        McGovern             Katherine                     McGovern                    Child     $    8,500,000.00
402   Francis       Noel      McGuinn              Elizabeth      F.             McGuinn                     Child     $    8,500,000.00
403   Francis       Noel      McGuinn              Carolyne       S.             McGuinn                     Child     $    8,500,000.00
404   Francis       Noel      McGuinn              Lynn           S.             McGuinn                     Spouse    $   12,500,000.00
                                                               Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 11 of 19


405   Francis       Noel      McGuinn            Danielle                          McGuinn                    Child     $    8,500,000.00
406   Michael       E.        McHugh         Jr. Michael        E.                 McHugh               III   Child     $    8,500,000.00
407   Dennis        P.        McHugh             Michael        J.                 McHugh                     Sibling   $    4,250,000.00
408   Michael       E.        McHugh         Jr. Connor         J.                 McHugh                     Child     $    8,500,000.00
409   Dennis        P.        McHugh             Una            Margaret           McHugh                     Spouse    $   12,500,000.00
410   Michael       E.        McHugh         Jr. Christian      S.                 McHugh                     Child     $    8,500,000.00
411   Dennis        P.        McHugh             Joseph                            McHugh                     Child     $    8,500,000.00
412   Dennis        P.        McHugh             Chloe                             McHugh                     Child     $    8,500,000.00
413   Dennis        P.        McHugh             Sophia                            McHugh                     Child     $    8,500,000.00
414   Michael       E.        McHugh         Jr. Maria          Amalia             Sayegh                     Spouse    $   12,500,000.00
415   Donald        J.        McIntyre           Donald         James              McIntyre             Jr.   Child     $    8,500,000.00
416   Donald        J.        McIntyre           Caitlyn                           McIntyre                   Child     $    8,500,000.00
417   Stephanie               McKenna            Eugene                            McKenna                    Parent    $    8,500,000.00
418   Stephanie               McKenna            Patricia                          McKenna                    Sibling   $    4,250,000.00
419   Deborah                 Medwig             Michael                           Tavolarella                Spouse    $   12,500,000.00
420   Alok          K.        Mehta              Gopal                             Mehta                      Parent    $    8,500,000.00
421   Raymond                 Meisenheimer       Lauren         Nicole MeisenheimerFletcher                   Child     $    8,500,000.00
422   Raymond                 Meisenheimer       Kaitlynn                          Meisenheimer               Child     $    8,500,000.00
423   Raymond                 Meisenheimer       Joanne                            Meisenheimer               Spouse    $   12,500,000.00
424   Raymond       Joseph    Metz           III Margaret       Quinn              Metz                       Parent    $    8,500,000.00
425   Nicole        Carol     Miller             David          James              Miller (Estate of)         Parent    $    8,500,000.00
426   Robert                  Minara             Ryan           Paul               Minara                     Child     $    8,500,000.00
427   Robert                  Minara             Christian                         Minara                     Child     $    8,500,000.00
428   Paul          T.        Mitchell           Christine      Diane              Mitchell                   Child     $    8,500,000.00
429   Paul          T.        Mitchell           Maureen                           Mitchell                   Spouse    $   12,500,000.00
430   Richard       P.        Miuccio            Joyce                             Miuccio                    Spouse    $   12,500,000.00
431   Richard       P.        Miuccio            Mary                              Urs                        Sibling   $    4,250,000.00
432   Carl          Eugene    Molinaro           Sabrina        Rose               Molinaro                   Child     $    8,500,000.00
433   Carl          Eugene    Molinaro           Donna                             Molinaro                   Spouse    $   12,500,000.00
434   Craig         D.        Montano            Christa        A.                 Montano                    Child     $    8,500,000.00
435   Craig         D.        Montano            Caren          A.                 Montano                    Spouse    $   12,500,000.00
436   Craig         D.        Montano            Liam           F.                 Montano                    Child     $    8,500,000.00
437   Craig         D.        Montano            Richard        Louis              Montano              Jr.   Sibling   $    4,250,000.00
438   Craig         D.        Montano            Lukas          R.                 Montano                    Child     $    8,500,000.00
439   William       David     Moskal             Lorraine                          Moskal                     Spouse    $   12,500,000.00
440   Richard                 Muldowney          Constance                         Muldowney                  Spouse    $   12,500,000.00
441   Carlos                  Munoz              Maritza                           Arzayus                    Spouse    $   12,500,000.00
442   James         Francis   Murphy         IV Elizabeth       Murphy             Cooke                      Sibling   $    4,250,000.00
443   Christopher   W.        Murphy             Catherine      Goldsborough White Murphy                     Spouse    $   12,500,000.00
444   Raymond       E.        Murphy         Sr. Sean           Michael            Murphy                     Child     $    8,500,000.00
445   Christopher   W.        Murphy             Hannah                            Murphy                     Child     $    8,500,000.00
446   Christopher   W.        Murphy             Hopewell                          Murphy                     Child     $    8,500,000.00
447   Maniki                  Narula             Madhu                             Narula                     Parent    $    8,500,000.00
448   Narender                Nath               Keolahmatie                       Nath                       Spouse    $   12,500,000.00
449   Pete                    Negron             Peter          William            Negron                     Child     $    8,500,000.00
450   Pete                    Negron             Austin                            Negron                     Child     $    8,500,000.00
451   Pete                    Negron             Leila                             Negron                     Spouse    $   12,500,000.00
                                                            Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 12 of 19


452   James                     Nelson        Rosanne                       Nelson                  Spouse    $   12,500,000.00
453   Renee         Tetreault   Newell        Ronnie         R.             Tetreault               Sibling   $    4,250,000.00
454   Khang         N.          Nguyen        Tu             Anh            Honguyen                Spouse    $   12,500,000.00
455   Martin        Stewart     Niederer      Brian          Charles        Niederer                Sibling   $    4,250,000.00
456   Martin        Stewart     Niederer      Marilyn                       Niederer                Parent    $    8,500,000.00
457   Alfonse       J.          Niedermeyer   Nancy          Susan          Niedermeyer             Spouse    $   12,500,000.00
                                                                            behalf of minor child
458   Alfonse       J.          Niedermeyer   Nancy          Susan          A.J.N.                  Child     $    8,500,000.00
459   Alfonse       J.          Niedermeyer   Denise         M.             Tracey                  Sibling   $    4,250,000.00
460   Daniel        R.          Nolan         Jonathan       Daniel         Nolan                   Child     $    8,500,000.00
461   Daniel        R.          Nolan         Renee          E.             Nolan                   Spouse    $   12,500,000.00
462   Daniel        R.          Nolan         Kaitlyn        Renee          Nolan                   Child     $    8,500,000.00
463   Timothy       M.          O'Brien       Robert         L.             O'Brien                 Sibling   $    4,250,000.00
464   Michael       P.          O'Brien       Derek          Michael        O'Brien                 Child     $    8,500,000.00
465   Michael       P.          O'Brien       Kevin          Patrick        O'Brien                 Child     $    8,500,000.00
466   Michael       P.          O'Brien       Sarah                         O'Brien                 Child     $    8,500,000.00
467   Michael       P.          O'Brien       Rachel                        O'Brien                 Spouse    $   12,500,000.00
468   Timothy       M.          O'Brien       Kevin                         O'Brien                 Sibling   $    4,250,000.00
469   Michael       P.          O'Brien       Robert         Thomas         O'Brien (Estate of)     Parent    $    8,500,000.00
470   Douglas       E.          Oelschlager   Brittany       Paige          Oelschlager             Child     $    8,500,000.00
471   Douglas       E.          Oelschlager   Kayla          R.             Oelschlager             Child     $    8,500,000.00
472   Thomas        Gerard      O'Hagan       Patrick                       O'Hagan                 Child     $    8,500,000.00
473   Thomas        Gerard      O'Hagan       Pierce                        O'Hagan                 Child     $    8,500,000.00
474   Thomas        Gerard      O'Hagan       Andrea                        O'Hagan                 Spouse    $   12,500,000.00
475   Gerald        M.          Olcott        Lynn           A.             Olcott                  Spouse    $   12,500,000.00
476   Jeffrey       James       Olsen         Mary           Olsen          Olesky                  Sibling   $    4,250,000.00
477   Jeffrey       James       Olsen         Noah           D.             Olsen                   Child     $    8,500,000.00
478   Jeffrey       James       Olsen         Denise         Marie          Olsen                   Spouse    $   12,500,000.00
479   Jeffrey       James       Olsen         Tori           R.             Olsen                   Child     $    8,500,000.00
480   Jeffrey       James       Olsen         Cynthia        A.             Olsen-Dinkins           Sibling   $    4,250,000.00
481   Jeffrey       James       Olsen         Vincent                       Tranchina               Child     $    8,500,000.00
482   Peter         J.          O'Neill       Jeanne         M.             O'Neill                 Parent    $    8,500,000.00
483   Peter         J.          O'Neill       Thomas         Walter         O'Neill                 Sibling   $    4,250,000.00
484   Christopher   T.          Orgielewicz   Katherine                     Orgielewicz             Child     $    8,500,000.00
485   Christopher   T.          Orgielewicz   Olga                          Orgielewicz             Spouse    $   12,500,000.00
486   Emilio                    Ortiz         Wanda                         Garcia-Ortiz            Spouse    $   12,500,000.00
487   Michael       J.          Otten         Christopher    Michael        Otten                   Child     $    8,500,000.00
488   Michael       J.          Otten         Marion         Susan          Otten                   Spouse    $   12,500,000.00
489   Michael       J.          Otten         Jonathan                      Otten                   Child     $    8,500,000.00
490   Michael       J.          Otten         Jason                         Otten                   Child     $    8,500,000.00
491   Michael       B.          Packer        Sarita         E.             Packer                  Child     $    8,500,000.00
492   Diana         B.          Padro         Juan           Carlos         Padro                   Child     $    8,500,000.00
493   Diana         B.          Padro         Jose           E.             Padro-Lebron            Spouse    $   12,500,000.00
494   Richard       A.          Palazzolo     Maria          R.             Alfano                  Sibling   $    4,250,000.00
495   Richard       A.          Palazzolo     Ronald         J.             Palazzolo               Sibling   $    4,250,000.00
496   George                    Paris         Constantina    Maria          Paris                   Child     $    8,500,000.00
497   George                    Paris         Christina      Mary           Paris                   Spouse    $   12,500,000.00
                                                            Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 13 of 19


498   George                  Paris            Rose                         Paris                        Parent    $    8,500,000.00
499   Robert        Emmet     Parks        Jr. Elizabeth     Anne           Parks                        Sibling   $    4,250,000.00
500   Diane         Marie     Parsons          Frank                        Tatum                        Sibling   $    4,250,000.00
501   Jerrold       H.        Paskins          Inez                         Slick                        Spouse    $   12,500,000.00
502   Steven        Bennett   Paterson         Lucy          Belle          Paterson                     Child     $    8,500,000.00
503   Steven        Bennett   Paterson         Wyatt         James          Paterson                     Child     $    8,500,000.00
504   Jon           A.        Perconti         Lucia                        Perconti (Estate of)         Parent    $    8,500,000.00
505   Donald        A.        Peterson         David         S.             Peterson                     Child     $    8,500,000.00
506   Mark          James     Petrocelli       Nicole                       Petrocelli                   Spouse    $   12,500,000.00
507   Philip        Scott     Petti            Philip        Anthony        Petti                        Child     $    8,500,000.00
508   Philip        Scott     Petti            Eileen        Regina         Petti                        Spouse    $   12,500,000.00
509   Philip        Scott     Petti            Lauren                       Verhey                       Child     $    8,500,000.00
510   Ludwig        John      Picarro          Susan         L.             Picarro                      Spouse    $   12,500,000.00
511   Matthew       M.        Picerno          Petrina       M.             Picerno                      Spouse    $   12,500,000.00
512   Bernard                 Pietronico       Joseph        B.             Pietronico                   Child     $    8,500,000.00
513   Bernard                 Pietronico       Alexis                       Pietronico                   Child     $    8,500,000.00
514   Bernard                 Pietronico       Jacqueline                   Pietronico                   Spouse    $   12,500,000.00
515   Joseph                  Piskadlo         Laura         Marie          Del Corral                   Child     $    8,500,000.00
516   Joseph                  Piskadlo         Steven        John           Piskadlo                     Child     $    8,500,000.00
517   Joseph                  Piskadlo         Brian         Joseph         Piskadlo                     Child     $    8,500,000.00
518   Joseph                  Piskadlo         Rosemary                     Piskadlo                     Spouse    $   12,500,000.00
519   Christopher   Todd      Pitman           Eric          J.             Pitman                       Parent    $    8,500,000.00
520   Joseph                  Plumitallo       Nancy                        Brady                        Sibling   $    4,250,000.00
521   Joseph                  Plumitallo       Joan                         Pecoraro                     Sibling   $    4,250,000.00
522   Joseph                  Plumitallo       Louis         Joseph         Plumitallo             Jr.   Sibling   $    4,250,000.00
523   Joseph                  Plumitallo       Doreen                       Plumitallo                   Spouse    $   12,500,000.00
524   Joseph                  Plumitallo       Phyllis       Frances        Volpe                        Sibling   $    4,250,000.00
525   Thomas        H.        Polhemus         Barbara       L.             Polhemus                     Spouse    $   12,500,000.00
526   Darin         Howard    Pontell          Devora        Wolk           Kirschner                    Spouse    $   12,500,000.00
527   Richard       N.        Poulos           Erin          Poulos         McCormack                    Child     $    8,500,000.00
528   Richard       N.        Poulos           Lisa          Margaret       Sarni                        Child     $    8,500,000.00
529   Richard       N.        Poulos           Margaret                     Poulos                       Spouse    $   12,500,000.00
530   Gregory       M.        Preziose         Lori          A.             Preziose                     Spouse    $   12,500,000.00
531   Gregory       M.        Preziose         Alexander                    Preziose (Estate of)         Parent    $    8,500,000.00
532   Ricardo       J.        Quinn            Virginia      A.             Quinn                        Spouse    $   12,500,000.00
533   Ricardo       J.        Quinn            Kevin                        Quinn                        Child     $    8,500,000.00
534   Ricardo       J.        Quinn            Adam                         Quinn                        Child     $    8,500,000.00
535   Leonard       J.        Ragaglia         Leonard       John           Ragaglia               Jr.   Child     $    8,500,000.00
536   Leonard       J.        Ragaglia         Anthony       Salvatore      Ragaglia                     Child     $    8,500,000.00
537   Leonard       J.        Ragaglia         Donna                        Ragaglia                     Spouse    $   12,500,000.00
538   Harry         A.        Raines           Kyle          C.             Raines                       Child     $    8,500,000.00
539   Harry         A.        Raines           Lauren        Christine      Raines                       Spouse    $   12,500,000.00
540   Harry         A.        Raines           Jillian       M.             Raines                       Child     $    8,500,000.00
541   Harry         A.        Raines           Kimberly                     Raines                       Child     $    8,500,000.00
542   Valsa                   Raju             Soniya        Susan          Raju                         Child     $    8,500,000.00
543   Valsa                   Raju             Sanjay                       Raju                         Child     $    8,500,000.00
544   Alfred        Todd      Rancke           Cynthia       Rancke         Bienemann                    Sibling   $    4,250,000.00
                                                   Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 14 of 19


545   Faina     Aronovna   Rapoport    Yuriy        Semenovich       Rapoport                Spouse    $   12,500,000.00
546   Faina     Aronovna   Rapoport    Elena        Yuryevna         Rapoport                Child     $    8,500,000.00
547   Robert    A.         Rasmussen   Robert       Jack             Rasmussen               Child     $    8,500,000.00
548   Robert    A.         Rasmussen   Samuel       Robert           Rasmussen               Child     $    8,500,000.00
549   Robert    A.         Rasmussen   Anna         Rasmussen        Stansbury               Spouse    $   12,500,000.00
550   David     A.J.       Rathkey     Ian          David Bray       Rathkey                 Child     $    8,500,000.00
551   David     A.J.       Rathkey     Matthew      James Cusworth   Rathkey                 Child     $    8,500,000.00
552   David     A.J.       Rathkey     Julia        S.W.             Rathkey                 Spouse    $   12,500,000.00
553   David     A.J.       Rathkey     Emma         Smiley           Rathkey                 Child     $    8,500,000.00
554   William   Ralph      Raub        Maureen      A.               Raub                    Spouse    $   12,500,000.00
555   William   Ralph      Raub        Rebecca      Anne             Raub                    Child     $    8,500,000.00
556   William   Ralph      Raub        Liam         Matthew          Raub                    Child     $    8,500,000.00
557   Gregory              Reidy       Thomas       J.               Reidy                   Parent    $    8,500,000.00
558   Gregory              Reidy       Mary         L.               Reidy                   Parent    $    8,500,000.00
559   Thomas    Barnes     Reinig      Jeanne       Fattori          Reinig-Smith            Spouse    $   12,500,000.00
560   John      Thomas     Resta       Christina    Ann              Resta                   Parent    $    8,500,000.00
561   Claude    Daniel     Richards    Linda        Mae              Zupo                    Sibling   $    4,250,000.00
562   Isaias               Rivera      Antonio      Isaias           Rivera                  Child     $    8,500,000.00
563   Isaias               Rivera      Nilsa        Milagros         Rivera                  Spouse    $   12,500,000.00
564   Paul      V.         Rizza       Christine                     Nippes                  Sibling   $    4,250,000.00
565   Paul      V.         Rizza       Paul                          Rizza                   Parent    $    8,500,000.00
566   Paul      V.         Rizza       Vivian                        Rizza                   Parent    $    8,500,000.00
567   John                 Rizzo       Concetta                      Rizzo                   Spouse    $   12,500,000.00
568   Leo       A.         Roberts     Jeffrey                       Roberts                 Child     $    8,500,000.00
569   Richard              Rodriguez   Cindy                         Rodriguez               Spouse    $   12,500,000.00
570   Mark      H.         Rosen       Patricia                      Rosen                   Spouse    $   12,500,000.00
571   Joshua               Rosenblum   Lawrence     A.               Rosenblum               Sibling   $    4,250,000.00
572   Joshua               Rosenblum   Ruth         Anne             Rosenblum               Sibling   $    4,250,000.00
573   Joshua               Rosenblum   Adam         Mark             Rosenblum               Sibling   $    4,250,000.00
      Joshua               Rosenblum   Richard      M.               Rosenblum (Estate of)   Parent
574                                                                                                    $    8,500,000.00
575   Stephen   P.         Russell     Marie                         Russell                 Parent    $    8,500,000.00
576   Joseph    Francis    Sacerdote   Andrea                        Sacerdote               Child     $    8,500,000.00
577   Joseph    Francis    Sacerdote   Arlene                        Sacerdote               Spouse    $   12,500,000.00
578   Juan      G.         Salas       Juan         Luiz             Salas                   Child     $    8,500,000.00
579   Juan      G.         Salas       Jennifer                      Salas                   Child     $    8,500,000.00
580   Jesus                Sanchez     Marc         Antoni           Sanchez                 Child     $    8,500,000.00
581   Herman    Samuel     Sandler     Carol        Sue              Sandler                 Spouse    $   12,500,000.00
582   John      A.         Santore     Tiana        Marie Argia      Santore                 Child     $    8,500,000.00
583   John      A.         Santore     Frances                       Santore                 Spouse    $   12,500,000.00
584   Kalyan    K.         Sarkar      Kishan                        Sarkar                  Child     $    8,500,000.00
585   Kalyan    K.         Sarkar      Anarkali                      Sarkar                  Spouse    $   12,500,000.00
586   Kalyan    K.         Sarkar      Sujoy                         Sarkar                  Child     $    8,500,000.00
587   Robert    L.         Scandole    Shelia       Marie            Scandole                Spouse    $   12,500,000.00
588   Robert    L.         Scandole    Katie                         Scandole                Child     $    8,500,000.00
589   Robert    L.         Scandole    Emma                          Scandole                Child     $    8,500,000.00
590   John                 Schardt     Jeanette     DeVito           Schardt                 Spouse    $   12,500,000.00
                                                              Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 15 of 19


591 John                   Schardt              Robert                        Schardt                     Child     $    8,500,000.00
592 John                   Schardt              Christopher                   Schardt                     Child     $    8,500,000.00
                                                                              Schardt, on behalf of
593 John                   Schardt              Jeanette                      minor child J.S.      Jr.   Child     $    8,500,000.00
                                                                              Schott, on behalf of
594   Frank      G.        Schott               Dina           Marie          minor child J.M.S.          Child     $    8,500,000.00
595   Mark                 Schwartz             Jennifer       Abbe           Levine                      Child     $    8,500,000.00
596   Mark                 Schwartz             Patricia                      Schwartz                    Spouse    $   12,500,000.00
597   Adriana              Scibetta             Vincenzo       P.             Scibetta                    Child     $    8,500,000.00
598   Adriana              Scibetta             Gabriella                     Scibetta                    Child     $    8,500,000.00
599   Adriana              Scibetta             Charles                       Scibetta                    Spouse    $   12,500,000.00
600   Randolph             Scott                Jessica        Frances        Scott                       Child     $    8,500,000.00
601   Janice     Marie     Scott                Crystal        Marie          Scott                       Child     $    8,500,000.00
602   Janice     Marie     Scott                Angel          Marie          Scott                       Child     $    8,500,000.00
603   Janice     Marie     Scott                Abraham                       Scott                       Spouse    $   12,500,000.00
604   Marian     Teresa    Serva                Bruce          E.             Serva                       Spouse    $   12,500,000.00
605   Karen      Lynn      Seymour              William        Charles        Dietrich                    Child     $    8,500,000.00
606   Karen      Lynn      Seymour              Sarah          Elizabeth      Dietrich                    Child     $    8,500,000.00
607   John       Anthony   Sherry               Robert                        Sherry                      Sibling   $    4,250,000.00
608   John       Anthony   Sherry               Maureen                       Sherry                      Spouse    $   12,500,000.00
609   Stephen    G.        Siller               Jake           A.             Siller                      Child     $    8,500,000.00
610   Stephen    G.        Siller               Oliva          A.             Siller                      Child     $    8,500,000.00
611   Stephen    G.        Siller               Genevieve      E.             Siller                      Child     $    8,500,000.00
612   Stephen    G.        Siller               Sarah          E.             Siller                      Spouse    $   12,500,000.00
613   Stephen    G.        Siller               Katherine      M.             Siller                      Child     $    8,500,000.00
614   Peter                Siracuse             Alana                         Siracuse-Spera              Spouse    $   12,500,000.00
615   Karl       T.        Smith                Matthew        G.             Smith                       Sibling   $    4,250,000.00
616   Jeffrey    R.        Smith                Jerrald                       Smith                       Sibling   $    4,250,000.00
617   Rosemary   Ann       Smith                Mary           Rose           Smith (Estate of)           Parent    $    8,500,000.00
618   Thomas               Sparacio             Jonathan       Philip         Sparacio                    Child     $    8,500,000.00
619   Thomas               Sparacio             Eric           Thomas         Sparacio                    Child     $    8,500,000.00
620   Thomas               Sparacio             Jack                          Sparacio              Jr.   Sibling   $    4,250,000.00
621   Thomas               Sparacio             Edward                        Sparacio                    Sibling   $    4,250,000.00
622   Thomas               Sparacio             Cheri                         Magnus-Sparacio             Spouse    $   12,500,000.00
623   Robert     W.        Spear                Lorraine                      Catalano                    Spouse    $   12,500,000.00
624   Robert     W.        Spear          Jr.   Barbara        P.             Keane                       Sibling   $    4,250,000.00
625   William    Edward    Spitz          Jr.   Lauren                        Spitz                       Child     $    8,500,000.00
626   Joseph     P.        Spor           Jr.   Casey          Ann            Spor                        Child     $    8,500,000.00
627   Joseph     P.        Spor           Jr.   Colleen        Casey          Spor                        Spouse    $   12,500,000.00
628   Joseph     P.        Spor           Jr.   Shannon        Catherine      Spor                        Child     $    8,500,000.00
629   Joseph     P.        Spor           Jr.   Caitlin        Marie          Spor                        Child     $    8,500,000.00
630   Joseph     P.        Spor           Jr.   Joseph                        Spor                  III   Child     $    8,500,000.00
631   Michael    F.        Stabile              Robert                        Stabile                     Child     $    8,500,000.00
632   Richard              Stadelberger         Vee                           Stadelberger                Spouse    $   12,500,000.00
633   Eric                 Stahlman             Jacob          Evan           Stahlman                    Child     $    8,500,000.00
634   Eric                 Stahlman             Allison        Nicole         Stahlman                    Child     $    8,500,000.00
635   Eric                 Stahlman             Kathy          R.             Stahlman                    Sibling   $    4,250,000.00
                                                      Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 16 of 19


636   Eric                Stahlman        Blanca                      Stahlman                 Spouse    $   12,500,000.00
637   Gregory             Stajk           Edward       C.             Stajk                    Sibling   $    4,250,000.00
638   Jeffrey             Stark           Kathleen                    Stark                    Sibling   $    4,250,000.00
639   Craig     William   Staub           Stacey       A.             Staub                    Spouse    $   12,500,000.00
      Craig     William   Staub           Stacey       A.             Staub on behalf of       Child
640                                                                   minor child J-C.S.                 $    8,500,000.00
641   Eric      Thomas    Steen           Blanche                     Steen                    Parent    $    8,500,000.00
642   Andrew              Stern           Lisa         S.             Burch                    Sibling   $    4,250,000.00
643   Andrew              Stern           Barbara      H.             Stern                    Parent    $    8,500,000.00
644   Andrew              Stern           Michael      H.             Stern                    Sibling   $    4,250,000.00
645   Thomas              Strada          Kaitlyn      Claire         Strada                   Child     $    8,500,000.00
646   Thomas              Strada          Thomas       Joseph         Strada                   Child     $    8,500,000.00
647   Thomas              Strada          Terry                       Strada                   Spouse    $   12,500,000.00
                                                                      Strada, on behalf of
648 Thomas                Strada          Terry                       minor J.T.S.             Child     $    8,500,000.00
649 James       J.        Straine     Jr. Patricia     A.             Straine                  Spouse    $   12,500,000.00
    James       J.        Straine     Jr. Patricia     A.             Straine on behalf of     Child
650                                                                   minor child C.J.S.                 $    8,500,000.00
651 Benjamin              Suarez          Christian    B.             Suarez                   Child     $    8,500,000.00
652 Daniel                Suhr            Nancy                       Suhr                     Spouse    $   12,500,000.00
653 Daniel                Suhr            Leann        M.             Suhr Klein               Sibling   $    4,250,000.00
654 Thomas      G.        Sullivan        Dermot       Joseph         Sullivan                 Child     $    8,500,000.00
655 Thomas      G.        Sullivan        Conor        Lawrence       Sullivan                 Child     $    8,500,000.00
656 Thomas      G.        Sullivan        Deirdre      Dickinson      Sullivan                 Spouse    $   12,500,000.00
    Robert      E.        Sutcliffe   Jr. Margaret                    Sutcliffe on behalf of   Child
                                                                      minor child B.R.S.
657                                                                                                      $    8,500,000.00
      Robert    E.        Sutcliffe   Jr. Margaret                    Sutcliffe on behalf of   Child
                                                                      minor child K.R.S.
658                                                                                                      $    8,500,000.00
659   Joann               Tabeek          Patricia     A.             Heyne                    Sibling   $    4,250,000.00
660   Paul                Talty           Kelly        Michelle       Talty                    Child     $    8,500,000.00
661   Paul                Talty           John         Paul           Talty                    Sibling   $    4,250,000.00
662   Hector    R.        Tamayo          Evelyn       Mercene        Tamayo                   Spouse    $   12,500,000.00
663   Hector    R.        Tamayo          Jullian      Ian            Tamayo                   Child     $    8,500,000.00
664   Hector    R.        Tamayo          Pamela       Mercene        Tamayo                   Child     $    8,500,000.00
665   Michael   C.        Tarrou          Charles      J.             Tarrou                   Sibling   $    4,250,000.00
666   Sandra    D.        Teague          Jennifer     Teague         Ayers                    Sibling   $    4,250,000.00
667   Sandra    D.        Teague          Elaine       Sherrill       Teague                   Parent    $    8,500,000.00
668   Perry               Thompson        Charlette                   Thompson                 Spouse    $   12,500,000.00
669   Eric      R.        Thorpe          Alexis       Michelle       Thorpe                   Child     $    8,500,000.00
670   Eric      R.        Thorpe          Linda        Perry          Thorpe                   Spouse    $   12,500,000.00
671   William   R.        Tieste          Keith        Edward         Tieste                   Child     $    8,500,000.00
672   William   R.        Tiestie         William      Charles        Tieste                   Child     $    8,500,000.00
673   Stephen   Edward    Tighe           Elizabeth    Anne           Tighe                    Child     $    8,500,000.00
674   Stephen   Edward    Tighe           Lindsay      Grace          Tighe                    Child     $    8,500,000.00
675   Stephen   Edward    Tighe           James        H.             Tighe                    Sibling   $    4,250,000.00
                                                               Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 17 of 19


676   Stephen       Edward    Tighe              Patrick        James          Tighe                      Child     $    8,500,000.00
677   Stephen       Edward    Tighe              Michael        Joseph         Tighe                      Child     $    8,500,000.00
678   Stephen       Edward    Tighe              Kathleen       Marie          Tighe                      Spouse    $   12,500,000.00
679   Robert        Frank     Tipaldi            Stella                        Lombardo                   Parent    $    8,500,000.00
680   Robert        Frank     Tipaldi            Lauren                        Saraniti                   Sibling   $    4,250,000.00
681   Robert        Frank     Tipaldi            Richard                       Tipaldi              Jr.   Sibling   $    4,250,000.00
682   John          J.        Tipping      II    Arlene         A.             Tipping-Cestari            Sibling   $    4,250,000.00
683   John          J.        Tipping      II    Maureen                       Tipping-Lipshie            Sibling   $    4,250,000.00
684   Hector        Luis      Tirado       Jr.   Sheneque       Tirado         Jackson                    Spouse    $   12,500,000.00
685   Hector        Luis      Tirado       Jr.   Marina         Irene          Jones                      Child     $    8,500,000.00
686   Hector        Luis      Tirado       Jr.   Roberto        Anthony        Tirado                     Child     $    8,500,000.00
687   Hector        Luis      Tirado       Jr.   Ronald         Jaquan         Tirado                     Child     $    8,500,000.00
688   Hector        Luis      Tirado       Jr.   Davon                         Tirado                     Child     $    8,500,000.00
689   Hector        Luis      Tirado       Jr.   Hector                        Tirado               III   Child     $    8,500,000.00
690   Luis          Hector    Tirado       Jr.   Denzel                        Tirado                     Child     $    8,500,000.00
691   Hector        Luis      Tirado       Jr.   Ashley                        Tirado (Estate of)         Child     $    8,500,000.00
692   Walter        P.        Travers            Brian          Francis        Travers                    Child     $    8,500,000.00
693   Walter        P.        Travers            Elyse          Virginia       Travers                    Child     $    8,500,000.00
694   Walter        P.        Travers            Rosemary                      Travers                    Spouse    $   12,500,000.00
695   Michael       A.        Trinidad           Brenda                        Trinidad                   Sibling   $    4,250,000.00
696   Michael       A.        Trinidad           Jane                          Trinidad-Hennes            Sibling   $    4,250,000.00
697   Gregory       J.        Trost              Jeanne         Marie          Loonam                     Sibling   $    4,250,000.00
698   John          Damien    Vaccacio           Christopher    J.             Vaccacio                   Sibling   $    4,250,000.00
699   Bradley       H.        Vadas              Melissa                       Prevey                     Sibling   $    4,250,000.00
700   Bradley       H.        Vadas              Christopher    Scott          Vadas                      Sibling   $    4,250,000.00
      Kenneth       Warren    Van Auken          Warren         Gordon         Van Auken (Estate          Parent
701                                                                            of)                                  $    8,500,000.00
      Kenneth       Warren    Van Auken          Eleanor                       Van Auken (Estate          Parent
702                                                                            of)                                  $    8,500,000.00
703   David                   Vargas           Kevin            Robert         Vargas                     Child     $    8,500,000.00
704   Anthony       M.        Ventura          Jessica                         Ventura                    Child     $    8,500,000.00
705   Anthony       M.        Ventura          Nicole                          Ventura                    Child     $    8,500,000.00
706   Christopher             Vialonga         Gary             J.             Vialonga                   Sibling   $    4,250,000.00
707   Christopher             Vialonga         Douglas                         Vialonga                   Sibling   $    4,250,000.00
708   Joseph        Vincent   Vigiano          Joseph           John           Vigiano                    Child     $    8,500,000.00
709   Joseph        Vincent   Vigiano          John             Michael        Vigiano                    Child     $    8,500,000.00
710   Joseph        Vincent   Vigiano          James            Vincent        Vigiano                    Child     $    8,500,000.00
711   Joseph        Vincent   Vigiano          Kathleen                        Vigiano                    Spouse    $   12,500,000.00
712   John          Thomas    Vigiano      II Maria                            Vigiano-Trapp              Spouse    $   12,500,000.00
713   Frank         J.        Vignola      Jr. Ellen            Barbara        Vignola                    Spouse    $   12,500,000.00
714   Frank         J.        Vignola          Sarah            Catherine      Vignola                    Child     $    8,500,000.00
715   Frank         J.        Vignola      Jr. Anthony          Frank          Vignola                    Child     $    8,500,000.00
716   Sergio                  Villanueva       Maria                           Suarez                     Sibling   $    4,250,000.00
717   Sergio                  Villanueva       Delia                           Villanueva                 Parent    $    8,500,000.00
718   Sergio                  Villanueva       Steve                           Villanueva                 Sibling   $    4,250,000.00
719   Joshua        S.        Vitale           Michael          B.             Vitale                     Parent    $    8,500,000.00
720   Alfred                  Vukosa           Shirimattie                     Lalman                     Spouse    $   12,500,000.00
                                                            Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 18 of 19


721   Alfred               Vukosa             Austin         A.             Vukosa                      Child     $    8,500,000.00
722   Alfred               Vukosa             Adam           Steven         Vukosa                      Child     $    8,500,000.00
723   Benjamin   James     Walker             Christopher                   Walker                      Child     $    8,500,000.00
724   Benjamin   James     Walker             Henry                         Walker                      Child     $    8,500,000.00
725   Benjamin   James     Walker             Samantha                      Walker                      Child     $    8,500,000.00
726   Benjamin   James     Walker             Laura                         Walker                      Spouse    $   12,500,000.00
727   Matthew    Blake     Wallens            Ashley         Jordan         Wallens                     Sibling   $    4,250,000.00
728   Weibin               Wang               Wen                           Shi                         Spouse    $   12,500,000.00
729   Weibin               Wang               Richard                       Wang                        Child     $    8,500,000.00
730   Weibin               Wang               Raymond                       Wang                        Child     $    8,500,000.00
731   Weibin               Wang               Marina                        Wang                        Child     $    8,500,000.00
732   James      Arthur    Waring             Mary Jane                     Edgar                       Sibling   $    4,250,000.00
733   James      Arthur    Waring             Helen          Jean           Feola                       Sibling   $    4,250,000.00
734   James      Arthur    Waring             Stephanie      Ann            Waring                      Child     $    8,500,000.00
735   James      Arthur    Waring             Maria          Ann            Waring                      Spouse    $   12,500,000.00
736   James      Arthur    Waring             Maria          Catherine      Waring                      Child     $    8,500,000.00
737   James      Arthur    Waring             Jessica        Marie          Waring                      Child     $    8,500,000.00
738   James      Arthur    Waring             Jamie          Rose           Waring                      Child     $    8,500,000.00
739   Patrick    J.        Waters             Janice         Ann            Waters                      Spouse    $   12,500,000.00
740   Patrick    J.        Waters             Christopher                   Waters                      Child     $    8,500,000.00
741   Patrick    J.        Waters             Daniel                        Waters                      Child     $    8,500,000.00
742   Steven     George    Weinstein          Anne           Rose           Thompson                    Child     $    8,500,000.00
743   David      Martin    Weiss              Alissa         Loriann        Weiss                       Child     $    8,500,000.00
744   David      Martin    Weiss              Michael        Paul           Weiss                       Child     $    8,500,000.00
745   Peter      Matthew   West               Eileen         Kuntz          West                        Spouse    $   12,500,000.00
746   James      Patrick   White              Joan           A.             White                       Parent    $    8,500,000.00
747   James      Patrick   White              Michael        John           White                       Sibling   $    4,250,000.00
748   Alison     M.        Wildman            Arthur         S.             Wildman (Estate of) III     Sibling   $    4,250,000.00
749   Alison     M.        Wildman            June                          Wildman (Estate of)         Parent    $    8,500,000.00
750   Dwayne               Williams           Kelsie         Sarae          Minor                       Child     $    8,500,000.00
751   John       P.        Williamson         Mary           Brigid         Williamson                  Spouse    $   12,500,000.00
752   William    Eben      Wilson             Elizabeth      Ann            Payne                       Spouse    $   12,500,000.00
753   Jennifer   Y.        Wong               Benjamin                      Wong                        Parent    $    8,500,000.00
754   Rodney     James     Wotton             Patricia       M.             Greene-Wotton               Spouse    $   12,500,000.00
                                                                            Greene-Wotton, on
                                                                            behalf of minor child
755   Rodney     James     Wotton             Patricia       M.             R.P.W.                      Child     $    8,500,000.00
756   Rodney     James     Wotton             Dorothea       Jean           Wotton                      Child     $    8,500,000.00
757   John       Wayne     Wright       Jr.   Robert         John           Wright                      Child     $    8,500,000.00
758   John       Wayne     Wright       Jr.   Martha         Oliverio       Wright                      Spouse    $   12,500,000.00
759   John       Wayne     Wright       Jr.   Emily          Virginia       Wright                      Child     $    8,500,000.00
760   John       Wayne     Wright       Jr.   John           Wayne          Wright                III   Child     $    8,500,000.00
761   Jupiter              Yambem             Santi          McCardle       Yambem                      Child     $    8,500,000.00
762   Jupiter              Yambem             Nancy                         Yambem                      Spouse    $   12,500,000.00
763   John       David     Yamnicky     Sr.   Jennifer       Lynn           Yamnicky                    Child     $    8,500,000.00
764   John       David     Yamnicky     Sr.   Mark           S.             Yamnicky                    Child     $    8,500,000.00
765   Matthew    David     Yarnell            Brian          Eric           Yarnell                     Sibling   $    4,250,000.00
                                                Case 1:15-cv-09903-GBD-SN Document 218-1 Filed 09/04/19 Page 19 of 19


766   Myrna              Yaskulka    Adele                      Pearl (Estate of)     Parent     $     8,500,000.00
767   Edward   Phillip   York        Katelyn     Elyse          Marut                 Child      $     8,500,000.00
768   Edward   Phillip   York        Patrick     Evan           York                  Child      $     8,500,000.00
769   Edward   Phillip   York        Kimberly    Gordish        York                  Spouse     $    12,500,000.00
770   Edward   Phillip   York        Peter       M.             York                  Child      $     8,500,000.00
771   Adel     A.        Zakhary     Mariam      Adel           Zakhary               Child      $     8,500,000.00
772   Adel     A.        Zakhary     George      Adel Agaiby    Zakhary               Child      $     8,500,000.00
773   Adel     A.        Zakhary     Nagat       H.             Zakhary               Spouse     $    12,500,000.00
774   Mark               Zangrilli   Jill                       Zangrilli             Spouse     $    12,500,000.00
775   Ira                Zaslow      Adam                       Zaslow                Child      $     8,500,000.00
776   Ira                Zaslow      Bryan                      Zaslow                Child      $     8,500,000.00
777   Andrew   Steven    Zucker      Sue                        Zucker (Estate of)    Parent     $     8,500,000.00
778   Andrew   Steven    Zucker      Saul                       Zucker (Estate of)    Parent     $     8,500,000.00

                                                                                      TOTAL:     $   6,891,500,000.00   $   2,000,000.00   $   11,442,665.00
